PER CURIAM.
The Appellant, Ceaser Brown, was informed against and tried in the Criminal Court of Record in Dade County without a jury. He was convicted of manslaughter under § 782.07, Fla.Stat., F.S.A., and sentenced to be confined for a period of three years. The question presented on appeal is whether the evidence was sufficient to sustain the conviction. Appellant was charged with having caused the death of one Olive Kodner through culpable negligence in the operation of a motor vehicle. Having heard oral argument, considered the briefs and examined the record on appeal, we conclude the trial judge was eminently correct in his denials of the defendant’s motions for directed verdict and for new trial, and that the evidence produced was sufficient to meet the requirements of proof and establish the guilt of the accused. See Penton v. State, Fla.App.1959, 114 So.2d 381; Fulton v. State, Fla.1959, 108 So.2d 473.
Affirmed.